Citation Nr: 0703938	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
low back disability.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1980 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision that 
denied an increase in a 10 percent rating for the veteran's 
service-connected low back disability (degenerative arthritis 
of the lumbar spine).  An August 2005 RO decision granted 
service connection and a 10 percent rating for radiculopathy 
of the left lower extremity, effective January 6, 2004.  In 
August 2006, the veteran testified at a Board videoconference 
hearing.  

The June 2004 RO decision also denied an increased 
(compensable) rating for the veteran's service-connected 
tension headaches.  An August 2004 RO decision denied an 
increase in a 20 percent rating for the veteran's service-
connected cervical spine disability and denied an increase in 
a 10 percent rating for his service-connected left hip 
disability.  The veteran also filed a notice of disagreement 
in October 2004 as to those issues.  A statement of the case 
was issued in April 2005.  The record does not reflect that a 
timely substantive appeal has been submitted as to those 
issues.  Thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA spine examination in July 
2005.  The diagnosis was herniated nucleus pulposus of the 
lumbosacral spine with left leg radiculopathy.  

The Board notes that the veteran has received treatment for 
his low back and left lower extremity problems subsequent to 
the July 2005 VA spine examination.  Additionally, at the 
August 2006 Board hearing, the veteran indicated that his low 
back disability had worsened.  He also specifically reported 
that he had injured his low back subsequent to the July 2005 
VA spine examination.  

The Board notes that the veteran is essentially indicating 
possible worsening of his low back and left leg disabilities 
since the last examination.  VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Since the Board has determined that a medical examinations is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

At the August 2006 Board hearing, the veteran also reported 
that he had received recent VA treatment for his low back 
problems.  The most recent VA treatment reports of records 
are dated in July 2005.  The recent VA treatment reports are 
from the Beckley, West Virginia VA Medical Center and the 
Salem, Virginia VA Outpatient Clinic.  

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to his claims, they 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him for 
low back and left leg problems since July 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records from 
July 2005 should be obtained.  

3.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the severity of his service-
connected low back disability and 
radiculopathy of the left lower 
extremity.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected low back disability and 
radiculopathy of the left lower extremity 
should be described in detail, including 
range of motion studies.  It is 
imperative that the examiner(s) comment 
on the functional limitations caused by 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  
Additionally, the examiner(s) should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bedrest and 
treatment prescribed by a physician.

4.  Thereafter, review the claims for 
entitlement for entitlement to an increase 
in a 20 percent rating for a low back 
disability and entitlement to an initial 
rating higher than 10 percent for 
radiculopathy of the left lower extremity.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


